The Court,
in this case determined, that parol testimony might be given in evidence, to explain the situation of land, contrary to the face of the deed; if it is evident from the nature of the thing itself, that there is a mistake in the deed, as where north is mentioned for south ¡ or south for north, ei vice versa, &?c. The land in question being described in the deed to bound on Sir yohn Colleton to the north, and one Cox to the south ; whereas, in fact and in truth, it did really bound on Cox to the north, and on Sir yohn Colleton to the smith-..